DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 11-15, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunnersen (6795562).
Regarding claims 1-3, 6, 11, 13, 17, Gunnersen discloses an apparatus and a method design of the apparatus for a hearing device (Fig. 1) comprising a housing comprising a wall (item 35 in Fig. 11 ), a microphone inlet (item 34 in Fig. 11) comprising a through-going opening;
a microphone (item 2 in Fig. 1) arranged within the housing for receiving audio via
the microphone inlet; a first filter device (item 9 in Fig. 2 or 4) comprising a first filter
material, the first filter device being arranged at the microphone (Fig. 1 ); and a
second filter device substantially having the shape of a torus (the upper collar,
where reference sign 36 (Wax Guard) points to in Fig. 11) or a hollow cylinder, ring, and comprising a second filter material, the second filter device being arranged at the wall
(immediately apparent from Fig. 11 ), wherein the first filter device is arranged between the microphone and the second filter device (immediately apparent
from Figs. 1 and 11 ), and wherein the through-going opening comprises an
recess having inner and outer components (item 58 being the outer and the unnumbered opening of the inlet 34 being the inner opening in Fig. 15 and the top cross section of the guard, item 36, is larger than the inlet 34 or the inner recess and the guard aligns with the inlet 34 as seen in figure 15) in an outer surface of the wall, wherein the second
filter device is arranged (at least partly, as can be see in Fig. 11) in the outer
recess. 
Regarding claim 5, Gunnersen discloses the limitations of claim 1. Gunnersen further discloses a replaceable second filter, i.e. wax guard, (Abstract, “For the protection of an in-the-ear hearing aid against contamination by ear wax through the acoustic outlet port (34a) or a vent, a replaceable ear wax guard (36)”).
Regarding claim 12, Gunnersen discloses the limitations of claim 1. Gunnersen further discloses that at least a part of the second filter device is configured to apply a force towards a part of the wall (Column 4, lines 54-57 discloses “The ear wax guard 6 is manufactured of elastic yielding material as e.g. silicone rubber or a thermoplastic elastomer and typical with an outer diameter of 1.25-1.5 mm and an inner diameter of the cavity 8 of about 1 mm.” Also Column 6, lines 15-20 discloses “The bushing 32, which is preferably made of a material with a larger rigidity, e.g. plastics or metal, than both the elastic hose member serving as acoustic outlet port 34 and the ear wax guard, is in this embodiment mounted internally in the hose member 34 such that this is squeezed against the edge side of the acoustic outlet port 34a” inherently showing a force is being excreted) 
Regarding claim 14, Gunnersen discloses the limitations of claim 13. Gunnersen further discloses that the filter opening has a filter opening width, wherein the recess has a recess width, and wherein the filter opening width of the filter opening is smaller than the recess width of the recess (Fig 3, opening 8 is smaller than the inlet opening 34 seen in figure 11).
Regarding claim 15, Gunnersen discloses the limitations of claim 13. Gunnersen further discloses that the wall of the housing is an overhanging wall, and wherein a peripheral portion of the second filter device is below the 25 overhanging wall (Figs 11-15 the wall has a depressed section on top wherein the wax guard disposes in).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunnersen (6795562) and further in view of Sjursen (20090180653).
Regarding claim 4, Gunnersen discloses the limitations of claim 1. However, Gunnersen does not disclose that the second filter, i.e. the wax guard, is made of foam.
Sjursen discloses a foam wax guard for a hearing device (Paragraph 0020 discloses “An optional wax guard 112 made of reticulated foam may be attached to the tip 110”)
Since both Gunnersen and Sjursen disclose a wax guard for a hearing device it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the foam material as suggested by Sjursen for a wax guard in the teachings by Gunnersen. The motivation for this would have been achieving the same predictable outcome of providing a wax guard for the device in a manner of simple substitution as a matter of design preference.
	Claim(s) 7-10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunnersen (6795562).
	Regarding claim 7-10, Gunnersen discloses the limitations of claim 1. However, Gunnersen does not disclose specific material for the filters.
	Examiner takes official notice that various materials with multiple pore sizes, hydrophobicity, texture have been well known and widely used in the art and it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize such materials such as foam, plastic, rubber etc with various pore sizes for the specific portions of the filters disclosed by Gunnersen in a manner of trial and error to achieve optimal outcomes for specific applications and situations desired by specific users. Obviously, materials could be chosen from ones with pore sizes between 50-250 pore per inch or 400-2000 pore per inch again as a matter of design preference for specific applications as mentioned above. 
Regarding claim 16, Gunnersen discloses the limitations of claim 1. However, Gunnersen does not disclose that the wall of the housing has a through opening with an opening width, wherein the recess has a recess width, and wherein the recess width is larger than the opening width.
Examiner takes official notice that various size apertures and openings with various size widths to insert wires, antennas, multiple microphones or speakers are well known in the art and it would have been obvious to one of ordinary skilled in the art to dispose such openings on the wall of the hearing device of Gunnersen for ease of access, sound inlet or outlets etc. and obviously the width can be changed to various sizes such as bigger and smaller than the aperture of the wax guard in a manner of design preference to achieve certain aesthetic look for the device.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652